Citation Nr: 0001719	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO. 98-08 710A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for ampullary 
adenocarcinoma of the pancreas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from June 1964 to June 1966.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the 

North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

There is no medical evidence of a nexus between an ampullary 
adenocarcinoma of the pancreas and the veteran's active 
military service, including any inservice exposure to Agent 
Orange.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an ampullary adenocarcinoma of the pancreas is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Where a veteran 
served continuously for 90 days during a period of war, and a 
malignancy becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).


For purposes of the present case, the Board points out that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
12 Vet. App. 164 (1999).  Specifically, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e)(1999).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30 
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange, if manifest to a degree of 10 
percent at any time subsequent to exposure to Agent Orange 
during active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

However, initially the Board must determine whether the 
veteran has submitted a well-grounded (that is, plausible) 
claim as required by 38 U.S.C.A. § 5107(a).  To establish 
that a claim for service connection is well grounded, there 
must be a medical diagnosis of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).


Service medical records show no evidence of ampullary 
adenocarcinoma of the pancreas.  VA medical records reflect a 
diagnosis of an ampullary adenocarcinoma of the pancreas in 
August 1996.  The next month the veteran underwent a Whipple 
procedure.  Medical records in the file show follow-up 
treatment for his pancreatic condition.  A July 1998 VA 
examination report reflects a diagnosis of postoperative 
status carcinoma of the pancreas and/or ampule of Vater, 
apparently free of disease at this time.

The veteran's adenocarcinoma of the pancreas was first shown 
many years after service.  The veteran claims that his 
ampullary adenocarcinoma of the pancreas resulted from his 
exposure to Agent Orange during his service in Vietnam.  The 
record clearly shows that he did indeed serve in Vietnam 
during the Vietnam conflict.  However, an adenocarcinoma of 
the pancreas is not among the diseases listed in 38 C.F.R. § 
3.309(e).  Therefore, that section is not applicable to the 
veteran's claim and the veteran's ampullary adenocarcinoma of 
the pancreas may not be presumed to be due to exposure to 
Agent Orange.

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the ampullary 
adenocarcinoma of the pancreas is etiologically related to 
inservice exposure to Agent Orange in service or otherwise to 
service, even though the disorder is not among those 
enumerated at 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, in this case, there is 
no evidence that any physician or other qualified health care 
professional has attributed the veteran's ampullary 
adenocarcinoma of the pancreas to his exposure to Agent 
Orange or otherwise to service.  The veteran's contentions 
that his ampullary adenocarcinoma of the pancreas may be due 
to his exposure to Agent Orange cannot be considered in this 
regard.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  That 
is, he has not demonstrated that he has the medical training 
or expertise that would render him competent to give an 
opinion regarding medical causation, and his statements on 

such matters do not serve to make the claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
there is no competent medical evidence showing that such 
disease was manifested to a compensable degree within one 
year of discharge.  38 U.S.C.A. §§ 1101, 1112.

In sum, the Board finds that, in the absence of medical 
evidence linking the veteran's ampullary adenocarcinoma of 
the pancreas to service, including exposure to Agent Orange 
during service, the claim must be denied as not well 
grounded.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that disability claims require 
a medical diagnosis of current disability as well as medical 
evidence of a nexus to service to meet the requirements of a 
well-grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Service connection for ampullary adenocarcinoma of the 
pancreas is denied. 



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals




 
 

